Citation Nr: 1025406	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-25 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from November 1964 to August 
1967.  

Procedural history of issue on appeal

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota, which, inter alia, denied service connection for a low 
back disability.

In May 2007, the appellant's representative submitted a notice of 
disagreement with the RO's decision denying service connection 
for a low back disability.  A Statement of the Case was issued to 
the appellant in October 2007.  Included with the Statement of 
the Case was a VA Form 9 and instructions for perfecting an 
appeal, including a specific advisement of the time limit for 
perfecting his appeal.  A copy of this letter was provided to the 
appellant's representative.  Despite these instructions, the 
appellant's representative did not return the VA Form 9 until 
August 2008, nearly nine months after the expiration of the 
appeal period.  

An appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2009).  In essence, the following 
sequence is required:  there must be a decision by the RO, the 
appellant must express timely disagreement with the decision, VA 
must respond by explaining the basis of the decision to the 
appellant in a Statement of the Case, and finally the appellant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a timely-
filed substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.203 (2009).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the Statement of 
the Case to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of the 
determination being appealed, or, where applicable, within the 
extended time limits prescribed pursuant to a timely filed 
request for extension of time.  38 C.F.R. §§ 20.302(b), 20.303 
(2009).

In this case, the August 2008 VA Form 9 submitted by the 
appellant's representative is clearly untimely.  The law provides 
that the Board may dismiss an inadequate appeal.  See 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.202 (2009).  The Board has 
reviewed the record, however, and is able to liberally construe a 
November 2007 statement from the appellant as a timely 
substantive appeal.  

In the future, the appellant and his representative are reminded 
that the veterans benefits system does not have infinite 
resources.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  For 
these reasons, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that it is appropriate for the Secretary to 
conserve those resources by requiring a reasonable level of 
cooperation from a claimant, including following the rules for 
perfecting an appeal.  Cf. Ortiz v. Shinseki, 23 Vet. App. 353, 
367 (discussing the balancing of "reasonable assistance to 
veterans against undue burdens on the Secretary").  With respect 
to any future appeals, therefore, the appellant and his 
representative must endeavor to observe the applicable appellate 
procedures.  

Hearing request

With respect to the instant appeal, in a March 2009 letter, the 
appellant was notified by the RO that his appeal had been 
certified to the Board.  He was advised that under the Board's 
Rules of Practice, he had 90 days to request a Board hearing in 
connection with his appeal.  He was further advised that if he 
waited longer than 90 days to request a hearing, he must explain 
to the Board in writing why his request was untimely.  See 
38 C.F.R. § 20.1304 (2009).  A copy of this letter was provided 
to the appellant's representative.  

In October 2009, more than six months after sending the 90-day 
letter, the Board received a letter from the appellant's 
representative requesting a Board hearing at the RO on behalf of 
the appellant.  In an October 2009 letter, the Board advised the 
appellant and his representative that the hearing request was not 
timely, nor was a reason provided for the delay in requesting a 
hearing.  The appellant was provided with the opportunity to 
submit good cause for his hearing request within 30 days, but he 
did not respond.  Thus, the Board will proceed with consideration 
of the appeal, based on the evidence of record.  

Issues not on appeal

The Board also notes that in a June 2008 rating decision, the RO 
determined that new and material evidence had not been received 
to reopen previously denied claims of service connection for 
right and left leg/knee disabilities.  In a June 2008 letter, the 
appellant was duly notified of the decision and his appellate 
rights.  A copy of his letter was provided to the appellant's 
representative.  In September 2008, the appellant's 
representative submitted a notice of disagreement, and a 
Statement of the Case was issued in January 2008.  The attached 
cover letter expressly advised the appellant that he had 60 days 
from the date of the Statement of the Case, or within the 
remainder of the one-year period from the date of notification of 
the decision being appealed, in which to file his appeal.  He was 
provided with a VA Form 9 with which to perfect his appeal.  The 
record currently before the Board contains no indication that the 
appellant has submitted a substantive appeal.  Thus, these issues 
are not before the Board.  

As set forth in more detail below, a remand is necessary in the 
instant appeal.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for a low back disability.  
He contends that his current low back disability was incurred 
during service as a result of injuries he sustained in March or 
April of 1967, when he fell from a truck.  

Although the appellant's service treatment records do not include 
documentation of the 1967 fall, he is competent to provide lay 
evidence describing the circumstances of that incident.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The appellant has 
also provided statements from numerous individuals who served 
with him or otherwise knew him during his period of active duty.  
These individuals recalled that the appellant sustained injury in 
an accident during active duty.  Although these statements 
largely reference injuries to the appellant's legs or knees, one 
of these statements notes that the appellant was given crutches 
as well as a back support brace after the in-service injury.  See 
June 2005 statement from B.L.S.  

The Board finds that the statements discussed above are credible 
and sufficient to establish that the appellant fell from a truck 
in March or April 1967 and was provided with a back support brace 
following his fall.  

The fact that the appellant sustained injury during service, 
however, is not enough to establish service connection.  Rather, 
there must be chronic disability resulting from that injury or 
disease.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009); see also Hickson v. West, 12 Vet. App. 247 (1999) (noting 
that to prevail on a claim of service connection, there generally 
must be evidence of a nexus between the in-service injury and the 
current disability).  

In this case, the Board finds that additional evidentiary 
development is necessary with respect to whether the appellant 
developed a low back disability as a result of the 1967 fall.  

The Board notes that the appellant has submitted medical opinions 
to the effect that his current low back problems are related to 
his in-service fall.  For example, in a March 2007 clinical note, 
a VA physician noted that the appellant had advised him that he 
injured himself in Vietnam in a fall and had experienced 
continuous low back pain since that time.  Based on the 
appellant's reported medical history, the VA physician indicated 
that he believed the appellant's current low back problems were 
due to the in-service fall.  

The appellant has also submitted a February 2008 clinical note 
from a VA neurologist who noted that the appellant had reported 
radicular low back pain symptoms since an in-service injury.  She 
noted that the appellant's current symptoms "could be directly 
related" to the in-service fall.  

Unfortunately, the Board finds that these medical opinions are of 
limited probative value.  Both opinions were based solely on the 
appellant's reported history of continuous low back symptoms 
since the in-service fall.  The objective evidence of record, 
however, does not support the appellant's recollections of 
continuous low back symptoms since the in-service fall.  In that 
regard, the Board notes that at his August 1967 military 
separation medical examination, the appellant specifically denied 
having or ever having had recurrent back pain.  Moreover, his 
spine was determined to be normal on clinical evaluation.  
Subsequent clinical records show that at a September 1998 
examination, the appellant's back was normal.  Similarly, at an 
October 2003 examination, the appellant's back was nontender with 
good range of motion.  Neurological examination was intact at 
that time.  On neither occasion did the appellant report having 
had continuous low back symptomatology since service.  See e.g. 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (a medical opinion based upon an 
inaccurate factual premise is not probative); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors 
for determining probative value of medical opinions).

For similar reasons, the Board finds that the May 2008 VA medical 
opinion solicited by the RO is of limited probative value.  In 
that regard, the examiner concluded that the appellant's current 
low back disability was not related to his active service.  In 
providing a rationale for his opinion, the examiner noted that 
there was no documentation of the in-service injury.  As 
explained above, however, the appellant has provided competent 
and credible evidence of an in-service fall which the examiner 
failed to consider.  It is unclear whether the examiner concluded 
that the fall did not happen, or if any low back injury sustained 
in the fall resolved without residual disability.  In that 
regard, with respect to the post-service evidence, the examiner 
noted that a physical examination and CT scan performed in 2005 
showed that the appellant's lumbar spine was normal.  The Board 
is unable to locate a normal CT scan performed in 2005.  The 
record on appeal does contain an April 2006 CT scan which showed 
no lumbar disc herniations, but revealed a partial fusion of the 
right sacroiliac joint consistent with sacroiliitis.  There were 
also degenerative changes of the left sacroiliac joint.  

Given the current state of the evidence of record, the Board 
finds that a VA medical examination is necessary in order to 
clarify the etiology of the appellant's current low back 
disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2007).

Accordingly, the case is REMANDED for the following:

1.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of his 
low back disability.  The claims folder 
must be provided to the examiner for review 
in connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should provide 
an opinion, with supporting rationale, as 
to the whether it is at least as likely as 
not that his current low back disability is 
causally related to the appellant's active 
service or any incident therein.  In 
providing such opinion, the examiner should 
assume that the appellant suffered trauma 
in March or April 1967 for which he was 
provided a back support brace.  

2.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claim, considering all the 
evidence of record.  If the claim remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


